Citation Nr: 1550390	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the left shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active military service from May 2000 to November 2010 and from July 2011 to February 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2014 remand, the Board founds that additional development was needed before a decision could be rendered.  With respect to the claim for an initial disability rating in excess of 10 percent for chondromalacia of the left shoulder, the Veteran had been afforded two examinations, one in September 2010 and one in March 2012.  However, in a written statement dated in March 2013, the Veteran wrote, "I still have severe pain in my shoulders that I see a civilian doctor for."  Accordingly, the Board instructed that an attempt be made to obtain the private medical records the Veteran mentioned in his March 2013 statement.  Additionally, the Board instructed that the Veteran undergo a new VA compensation and pension examination to ascertain the service-connected left shoulder disability's current symptomatology.

Concerning the Board's request for the private medical records, the Appeals Management Center (AMC) sent the Veteran a November 2014 letter which requested that the Veteran identify all providers from whom he had received treatment, and complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  The Veteran does not appear to have responded to the request.  Concerning the Board's instruction that the Veteran undergo a new VA compensation and pension examination, no recent examination concerning the service-connected left shoulder disability has been conducted.

When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, remand is required to afford the Veteran the previously requested VA compensation and pension examination.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all providers (VA and private) from whom he has received treatment/examination for his left shoulder since separation from service, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.

After obtaining releases, the AOJ should attempt to obtain all identified medical records, to include the private treatment records the Veteran noted in his March 2013 written statement.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected left shoulder disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

Examination findings should be reported to allow for application of all potential VA rating criteria for the shoulder disability.  Range of motion testing should be conducted, and the examiner should report any additional functional loss due to pain, weakness, fatigue, and incoordination, including during flare-ups.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




